Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 1/890,885 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5-6 are rejected because of lack of improper antecedent basis for this limitation in the claim.

2.	Claim 5 recites the limitation "the first trim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 5 recites the limitation "the second trim" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 6 recites the limitation "the first trim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 6 recites the limitation "the second trim" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,461,035 B2 “parent patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of current application and parent patent both directed to determining a pre-program voltage value relative to a default value. The claim 1 of current application recites the preprogram voltage determined based on the number of program/erase cycles, and the pre-program voltage value decreases as number of program/erase cycles increases. The claim 1 of parent patent recites that a first value and a second value determined and the first and second values are subtracted from the default value to obtain the pre-program voltage value (decrease from the default voltage value). However, the differences do not make the claims patentably distinct from each other.  

8.	Claims 1-20 of instant application (Application No. 17/890,885) are compared to claim 1 of Patent No. 11,461,035 B2 in the following table:
US Patent 11,461,035 B2
US Application 17/890,885
1. A method comprising: 
determining, by a memory subsystem controller associated with a memory device, a first value associated with 
a number of program and erase cycles associated with a block of pages of the memory device; 
determining, by the memory subsystem controller, a second value associated with a number of pages that have been programmed in the block of pages, determining, by the memory subsystem controller, 
a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; 



applying, by the memory subsystem controller, the preprogram voltage to the block of pages; 


and performing, by the memory subsystem controller, an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
1. A method comprising: 
determining 


a number of program and erase cycles for a portion of memory of a memory device; 




determining 

a preprogram voltage value using the number of program and erase cycles, wherein the preprogram voltage value decreases from a default preprogram voltage value as the number of program and erase cycles increases; 
applying a preprogram voltage to the portion of memory, the preprogram voltage set using the determined preprogram voltage value; 

and performing an erase operation on the portion of memory following the application of the preprogram voltage.
1. A method comprising: determining, by a memory subsystem controller associated with a memory device, a first value associated with a number of program and erase cycles associated with a block of pages of the memory device; 
determining, by the memory subsystem controller, a second value associated with a number of pages that have been programmed in the block of pages, determining, by the memory subsystem controller, 
a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; applying, by the memory subsystem controller, the preprogram voltage to the block of pages; and performing, by the memory subsystem controller, an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
2. The method of claim 1, further comprising: 





determining a number of pages that have been programmed in the block of pages, 



wherein the preprogram voltage is further determined based on the number of pages that have been programmed in the block of pages.
1. A method comprising: 

determining, by a memory subsystem controller associated with a memory device, 
a first value associated with a number of program and erase cycles
 associated with a block of pages of the memory device; 
determining, by the memory subsystem controller, a second value associated with a number of pages that have been programmed in the block of pages, determining, by the memory subsystem controller, a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; applying, by the memory subsystem controller, the preprogram voltage to the block of pages; and performing, by the memory subsystem controller, an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
3. The method of claim 2, wherein determining the preprogram voltage includes: 
determining 

a first value associated with the number of program and erase cycles; 


determining a second value associated with the number of pages that have been programmed in the block of pages; 
and 


subtracting the first value and the second value from a default preprogram voltage to generate the preprogram voltage.
2. The method of claim 1, 

wherein as the number of program and erase cycles increases, the first value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second value increases.
4. The method of claim 3,
wherein as the number of program and erase cycles increases, the first value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second value increases.

3. The method of claim 1, 
wherein determining the first value includes multiplying the number of program and erase cycles by a first ratio to generate the first value; 
and wherein determining the second value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second value.

5. The method of claim 3, 
wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, 
and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
4. The method of claim 1, wherein the first value is between 0 and 4 volts and the second value is between 0 and 1.5 volts.
6. The method of claim 3, wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
5. The method of claim 1, wherein the memory device is a negative-and (NAND) memory device.
7. The method of claim 1, wherein the memory device is a negative-and (NAND) memory device.
6. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: determine a first trim value associated with 
a number of program and erase cycles associated with a block of pages of a memory device; 
determine a second trim value associated with a number of pages that have been programmed in the block of pages; 
determine a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; 

apply the preprogram voltage to the block of pages; 
and 



perform an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
8. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: determine 

a number of program and erase cycles for a portion of memory of a memory device; 
determine a preprogram voltage value using the number of program and erase cycles, 
wherein the preprogram voltage value decreases from a default preprogram voltage value as the number of program and erase cycles increases; 

apply a preprogram voltage to the portion of memory, the preprogram voltage set using the determined preprogram voltage value; and 

perform an erase operation on the portion of memory following the application of the preprogram voltage.
6. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: determine a first trim value associated with a number of program and erase cycles associated with a block of pages of a memory device; 
determine a second trim value associated with a number of pages that have been programmed in the block of pages; determine a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; apply the preprogram voltage to the block of pages; and perform an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
9. The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to: 




determine a number of pages that have been programmed in the block of pages, wherein the memory controller further determines the preprogram voltage based on the number of pages that have been programmed in the block of pages.
6. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: determine a first trim value associated with a number of program and erase cycles associated with a block of pages of a memory device; 
determine a second trim value associated with a number of pages that have been programmed in the block of pages; 
determine a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; apply the preprogram voltage to the block of pages; and perform an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
10. The non-transitory computer-readable storage medium of claim 9, wherein determining the preprogram voltage includes: 
determining a first trim value associated with the number of program and erase cycles; 

determining a second trim value associated with the number of pages that have been programmed in the block of pages; and 

subtracting the first trim value and the second trim value from a default preprogram voltage to generate the preprogram voltage.
7. The non-transitory computer-readable storage medium of claim 6, 
wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.

11. The non-transitory computer-readable storage medium of claim 10, 
wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.

8. The non-transitory computer-readable storage medium of claim 6, 
wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value; and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.

12. The non-transitory computer-readable storage medium of claim 10, 
wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
9. The non-transitory computer-readable storage medium of claim 6, 
wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
13. The non-transitory computer-readable storage medium of claim 10, 
wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
10. The non-transitory computer-readable storage medium of claim 6, 
wherein the memory device is a negative-and (NAND) memory device.
14. The non-transitory computer-readable storage medium of claim 8, 
wherein the memory device is a negative-and (NAND) memory device.
11. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to: 
determine a number of pages that have been programmed in a block of pages of the memory device, determine a number of program and erase cycles associated with the block of pages, 
determine a preprogram voltage based on a difference between the preprogram voltage and a first trim value associated with the number of program and erase cycles and a second trim value associated with the number of pages that have been programmed in the block of pages the, apply by a memory subsystem controller, the preprogram voltage to the block of pages, 
perform, by the memory subsystem controller, an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
15. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to: 
determine a number of program and erase cycles for a portion of memory of a memory device; 


determine a preprogram voltage value using the number of program and erase cycles, wherein the preprogram voltage value decreases from a default preprogram voltage value as the number of program and erase cycles increases; apply a preprogram voltage to the portion of memory, the preprogram voltage set using the determined preprogram voltage value; and 


perform an erase operation on the portion of memory following the application of the preprogram voltage.
11. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to: 
determine a number of pages that have been programmed in a block of pages of the memory device, 
determine a number of program and erase cycles associated with the block of pages, 
determine a preprogram voltage based on a difference between the preprogram voltage and a first trim value associated with the number of program and erase cycles and a second trim value associated with the number of pages that have been programmed in the block of pages the, apply by a memory subsystem controller, the preprogram voltage to the block of pages, perform, by the memory subsystem controller, an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
16. The system of claim 15, wherein the processing device is further to: 



determine a number of program and erase cycles associated with the block of pages, wherein the system further determines the preprogram voltage based on the number of program and erase cycles.

6. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 

determine a first trim value associated with a number of program and erase cycles associated with a block of pages of a memory device; 
determine a second trim value associated with a number of pages that have been programmed in the block of pages; 
determine a preprogram voltage by subtracting the first value and the second value from a default preprogram voltage; apply the preprogram voltage to the block of pages; and perform an erase operation on the block of pages following application of the preprogram voltage to the block of pages.
17. The system of claim 16, wherein determining the preprogram voltage includes: 


determining a first trim value associated with the number of program and erase cycles; 

determining a second trim value associated with the number of pages that have been programmed in the block of pages; 
and subtracting the first trim value and the second trim value from a default preprogram voltage to generate the preprogram voltage.
12. The system of claim 11, 
wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.
18. The system of claim 17, 
wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.

13. The system of claim 11, 

wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value; and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
19. The system of claim 17, 
wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.

14. The system of claim 11, 
wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
20. The system of claim 17, 
wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.



1. A method comprising: 
determining a number of program and erase cycles for a portion of memory of a memory device; determining a preprogram voltage value using the number of program and erase cycles, wherein the preprogram voltage value decreases from a default preprogram voltage value as the number of program and erase cycles increases; applying a preprogram voltage to the portion of memory, the preprogram voltage set using the determined preprogram voltage value; and performing an erase operation on the portion of memory following the application of the preprogram voltage.
2. The method of claim 1, further comprising: determining a number of pages that have been programmed in the block of pages, wherein the preprogram voltage is further determined based on the number of pages that have been programmed in the block of pages.

3. The method of claim 2, wherein determining the preprogram voltage includes: determining a first value associated with the number of program and erase cycles; determining a second value associated with the number of pages that have been programmed in the block of pages; and subtracting the first value and the second value from a default preprogram voltage to generate the preprogram voltage.
4. The method of claim 3, wherein as the number of program and erase cycles increases, the first value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second value increases.
5. The method of claim 3, wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
6. The method of claim 3, wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
7. The method of claim 1, wherein the memory device is a negative-and (NAND) memory device.
8. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: determine a number of program and erase cycles for a portion of memory of a memory device; determine a preprogram voltage value using the number of program and erase cycles, wherein the preprogram voltage value decreases from a default preprogram voltage value as the number of program and erase cycles increases; apply a preprogram voltage to the portion of memory, the preprogram voltage set using the determined preprogram voltage value; and perform an erase operation on the portion of memory following the application of the preprogram voltage.
9. The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to: 
determine a number of pages that have been programmed in the block of pages, wherein the memory controller further determines the preprogram voltage based on the number of pages that have been programmed in the block of pages.
10. The non-transitory computer-readable storage medium of claim 9, wherein determining the preprogram voltage includes: determining a first trim value associated with the number of program and erase cycles; determining a second trim value associated with the number of pages that have been programmed in the block of pages; and subtracting the first trim value and the second trim value from a default preprogram voltage to generate the preprogram voltage.
11. The non-transitory computer-readable storage medium of claim 10, wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.
12. The non-transitory computer-readable storage medium of claim 10, wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
13. The non-transitory computer-readable storage medium of claim 10, wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.
14. The non-transitory computer-readable storage medium of claim 8, wherein the memory device is a negative-and (NAND) memory device.


16. The system of claim 15, 
wherein the processing device is further to: determine a number of program and erase cycles associated with the block of pages, wherein the system further determines the preprogram voltage based on the number of program and erase cycles.
17. The system of claim 16, wherein determining the preprogram voltage includes: determining a first trim value associated with the number of program and erase cycles; determining a second trim value associated with the number of pages that have been programmed in the block of pages; and subtracting the first trim value and the second trim value from a default preprogram voltage to generate the preprogram voltage.
18. The system of claim 17, wherein as the number of program and erase cycles increases, the first trim value increases, and wherein as the number of pages that have been programmed in the block of pages increases, the second trim value increases.
19. The system of claim 17, wherein determining the first trim value includes multiplying the number of program and erase cycles by a first ratio to generate the first trim value, and wherein determining the second trim value includes multiplying the number of pages that have been programmed in the block of pages by a second ratio to generate the second trim value.
20. The system of claim 17, wherein the first trim value is between 0 and 4 volts and the second trim value is between 0 and 1.5 volts.

Conclusion
The prior art made of record and not relied upon are as follows:
	1. 	Sanda et al. (US 2014/0297924 A1).
	2. 	LEVEY et al. (US 2011/0051521 A1).
  3. 	     Hwang (US 2010/0067306 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135